Appellate Case: 22-8017     Document: 010110789008   Date Filed: 12/27/2022   Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                December 27, 2022
                          _________________________________
                                                                  Christopher M. Wolpert
                                                                      Clerk of Court
  HARRY POLLAK,

        Plaintiff - Appellant,

  v.                                                      No. 22-8017
                                                 (D.C. No. 2:22-CV-00049-ABJ)
  SUSAN WILSON, individually and her                        (D. Wyo.)
  official capacity as Sheridan County
  School District No 2 Board of Trustees
  Chair; ARIN WADDELL, individually and
  their official capacity as Sheridan County
  School District No 2 Board of Trustees
  Vice-Chair; WAYNE SCHATZ,
  individually and his official capacity as
  Sheridan County School District No 2
  Board of Trustees Trustee Schatz; SHANE
  RADER, individually and his official
  capacity as Sheridan County School
  District No 2 Board of Trustees Treasurer;
  ANN PERKINS, individually and her
  official capacity as Sheridan County
  School District No 2 Board of Trustees
  Trustee Perkins; ED FESSLER,
  individually and his official capacity as
  Sheridan County School District No 2
  Board of Trustees Trustee Fesler; MARY
  BETH EVERS, individually and her
  official capacity as Sheridan County
  School District No 2 Board of Trustees
  Trustee Evers; DANA WYATT,
  individually and their official capacity as
  Sheridan County School District No 2
  Board of Trustees Trustee Wyatt,

        Defendants - Appellees.
Appellate Case: 22-8017     Document: 010110789008          Date Filed: 12/27/2022      Page: 2



                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, KELLY, and MATHESON, Circuit Judges.
                  _________________________________

        Harry Pollak was told to stop speaking at a school board meeting. He filed an

 action under 42 U.S.C. § 1983 alleging a violation of his free speech rights under the

 First Amendment. He then sought a preliminary injunction to enjoin the school board

 (the “Board”) from enforcing the policy it cited to stop his speech. The district court

 denied that request, concluding he had not shown a likelihood of success on the merits of

 his First Amendment claim. In this interlocutory appeal, Mr. Pollak asserts that the

 district court abused its discretion in denying his request for a preliminary injunction.

 Exercising jurisdiction under 28 U.S.C. § 1292(a)(1), we affirm.

                                    I. BACKGROUND

                                    A. Legal Background

    First Amendment

        The First Amendment provides that “Congress shall make no law . . . abridging

 the freedom of speech.” U.S. Const. amend. I.1 But “[n]othing in the Constitution


        *
          This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         “[T]he Fourteenth Amendment makes the First Amendment’s Free Speech
 Clause applicable against the States” and their political subdivisions. Manhattan Cmty.
 Access Corp. v. Halleck, --- U.S. ---, 139 S. Ct. 1921, 1928 (2019); see Brewer v. City of
 Albuquerque, 18 F.4th 1205, 1217 (10th Cir. 2021) (quotations omitted). The First
                                               2
Appellate Case: 22-8017     Document: 010110789008          Date Filed: 12/27/2022     Page: 3



 requires the Government freely to grant access to all who wish to exercise their right to

 free speech on every type of Government property without regard to the nature of the

 property or to the disruption that might be caused by the speaker’s activities.” Minn.

 Voters All. v. Mansky, --- U.S. ---, 138 S. Ct. 1876, 1885 (2018) (quotations omitted).

 “To determine when and to what extent the Government may properly limit expressive

 activity on its property, the Supreme Court has adopted a range of constitutional

 protections that varies depending on the nature of the government property, or forum.”

 Verlo v. Martinez, 820 F.3d 1113, 1129 (10th Cir. 2016). The Supreme Court has “sorted

 government property into [the following] categories”: traditional public forums,

 designated public forums, limited public forums, and nonpublic forums. Christian Legal

 Soc. Chapter of the Univ. of Cal., Hastings Coll. of the L. v. Martinez, 561 U.S. 661, 679

 n.11 (2010); see also Verlo, 820 F.3d at 1129, 1129 n.6.

        Traditional public forums include public streets and parks “that by long tradition

 have been open to public assembly and debate.” Verlo, 820 F.3d at 1129. In traditional

 public forums, “any restriction based on the content of speech must satisfy strict scrutiny,

 that is, the restriction must be narrowly tailored to serve a compelling government

 interest.” Martinez, 561 U.S. at 679 n.11 (quotations and alterations omitted). Content-

 neutral restrictions “must be narrowly tailored to advance a significant government

 interest.” Verlo, 820 F.3d at 1131.


 Amendment also applies “to less formal governmental acts,” including policies like the
 one at issue here. Brewer, 18 F.4th at 1217 (quotations omitted); see also Virginia v.
 Hicks, 539 U.S. 113, 118 (2003).

                                              3
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022      Page: 4



        The government may create a designated public forum by opening “government

 property that has not traditionally been regarded as a public forum” for use as a public

 forum. Martinez, 561 U.S. at 679 n.11 (quotations omitted). “[S]peech restrictions in

 such a forum are subject to the same strict scrutiny as restrictions in a traditional public

 forum.” Id.

        The government also may create a forum “that is limited to use by certain groups

 or dedicated solely to the discussion of certain subjects,” known as a limited public

 forum. Pleasant Grove v. City of Summum, 555 U.S. 460, 470 (2009). In a limited

 public forum, the government may impose restrictions so long as they are “reasonable in

 light of the purpose served by the forum” and viewpoint neutral. Martinez, 561 U.S.

 at 679 n.11, 685; see Shero v. City of Grove, 510 F.3d 1196, 1202 (10th Cir. 2007). A

 restriction is viewpoint-based if it “denies access to a speaker solely to suppress the point

 of view he espouses on an otherwise includible subject.” Cornelius v. NAACP Legal Def.

 & Educ. Fund, Inc., 473 U.S. 788, 806 (1985). This standard, which is less demanding

 on the government than the traditional public forum standard, also applies to a nonpublic

 forum. See Verlo, 820 F.3d at 1129.

    Preliminary Injunction

        “[A] preliminary injunction is an extraordinary remedy never awarded as of right.”

 See Benisek v. Lamone, --- U.S. ----, 138 S. Ct. 1942, 1943 (2018) (quotations omitted).

 “[I]t is the exception rather than the rule.” Harmon v. City of Norman, 981 F.3d 1141,

 1146 (10th Cir. 2020) (quotations omitted). To obtain a preliminary injunction, plaintiffs

 must show “(1) they are substantially likely to succeed on the merits of their claims,

                                               4
Appellate Case: 22-8017      Document: 010110789008           Date Filed: 12/27/2022        Page: 5



 (2) they will suffer irreparable harm if the injunction is denied, (3) their threatened injury

 without the injunction outweighs any harm to the party opposing the injunction, and

 (4) the injunction, if issued, is not adverse to the public interest.” Id. “In the First

 Amendment context, the likelihood of success on the merits will often be the

 determinative factor because of the seminal importance of the interests at stake.” Verlo,

 820 F.3d at 1126 (quotations omitted).

        Although Mr. Pollak must show he is likely to succeed on the merits, “the burdens

 at the preliminary injunction stage track the burdens at trial.” Gonzales v. O Centro

 Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 429 (2006). The Board therefore

 has the burden of establishing the Policy’s constitutionality. See id. And if the Board

 fails to make a sufficient showing that the Policy is constitutional, Mr. Pollak will

 succeed in establishing a substantial likelihood of success on the merits. See id.; Awad v.

 Ziriax, 670 F.3d 1111, 1129 (10th Cir. 2012).

                                 B. The School Board Policy

        The school board for Sheridan County School District No. 2 (the “District”) holds

 meetings that are open to the public. Mr. Pollak challenges school board Policy BEDH

 (the “Policy”), which governs participation at board meetings. The Policy provides:

               Personnel matters are not appropriate topics to be discussed at
               regular board meetings. Decorum requires that such matters
               will be entertained in executive session as arranged by the
               Board. Speakers will not be permitted to participate in
               gossip, make defamatory remarks, use abusive or vulgar
               language.

               ....


                                                5
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022     Page: 6



               The board chairperson will maintain the prerogative to
               discontinue any presentation which violates any of the public
               participation guidelines.

 App. at 26.

                                        C. Complaint

        Mr. Pollak sued the trustees of the Sheridan County School District under

 42 U.S.C. § 1983, claiming they infringed his First Amendment free speech rights. The

 complaint alleged as follows:

        On February 7, 2022, the Board held a meeting, which included a period for public

 comment. During the comment period, the Board prohibited discussion of “whether the

 district [was] following the state constitution, personnel matters, criticism, and ridicule.”

 App. at 9 ¶ 9. The Board Chair, Susan Wilson, announced that “[w]e do not talk about

 personnel unless it’s favorable things. We always like to hear those. That’s a personnel

 matter, which we are not allowed to speak about in public.” Id. ¶ 10.

        Mr. Pollak signed up to speak at the meeting. When it was his turn, he

 “mentioned Superintendent [Scott] Stults’ name with respect to Stults’ comments at the

 previous meeting.” Id. ¶ 13. The Chair “seized on the mention of Stults’ name as

 making a comment on a personnel matter[,] proceeded to shut down [Mr. Pollak]’s

 comment,” and had Mr. Pollak removed from the premises. Id. ¶¶ 14-16.

        The complaint asserted that the meeting was a limited public forum and that the

 Board restricted speech based on subject and viewpoint. The complaint also alleged that

 in restricting Mr. Pollak’s speech, the Board “acted in accordance with existing policies

 . . . [or] made new policy as applied to” him. Id. at 10 ¶ 23.

                                               6
Appellate Case: 22-8017     Document: 010110789008         Date Filed: 12/27/2022     Page: 7



        Mr. Pollak sought an injunction to prevent the Board from restricting his free

 speech rights and a declaration that the Board’s actions were unlawful. He also sought

 damages and fees.

                           D. Motion for Preliminary Injunction

        A few weeks after filing the complaint, Mr. Pollak moved for a preliminary

 injunction. Below we discuss (1) the additional facts the parties provided and (2) their

 legal arguments in support of relief.

    Additional Facts

        Mr. Pollak provided a declaration in support of his motion. It said the following:

 When Mr. Pollak signed up to speak at the Board meeting, the sign-up sheet said:
 “Due to ongoing litigation we will not hear audience comments on [COVID 19]
 mask mandates, vaccinations, or comments regarding whether or not the district is
 following the constitution.” Id. at 31 ¶ 5; see also id. at 39. Mr. Pollak said he “was
 not intending” to speak about those topics. Id. at 31 ¶ 6. During the public
 comment period, the Chair repeated that speakers were prohibited from addressing
 topics listed on the sheet. She also said speakers could not discuss personnel matters
 “unless it’s favorable things.” Id. at 31 ¶ 9.

        When it was his turn, Mr. Pollak introduced himself and began speaking. The

 Chair interrupted Mr. Pollak approximately 23 seconds into his remarks, saying he “was

 speaking on a personnel matter,” which was prohibited. Id. at 32 ¶¶ 13-14. Mr. Pollak

 alleged the following exchange then occurred:2

        Mr. Pollak: “You cannot limit what we say. We have a 1st and 14th Amendment
                    right . . . . [T]his is a public forum, this is a public comment, you
                    can’t stop me.” Id. ¶ 15.


        2
          Because there is no transcript of the Board Meeting, we look to Mr. Pollak’s
 declaration. See Aplee. Br. at 12 n.4.

                                              7
Appellate Case: 22-8017    Document: 010110789008         Date Filed: 12/27/2022     Page: 8



       The Chair: “This is a meeting in the public, it is not for the public.” Id.
                   at 32-33 ¶ 16.

       Mr. Pollak: “Mr. Stults addressed these items last month, I’m addressing them
                   this month.” Id.

       The Chair: “I’m going . . . to have to ask you to leave because we don’t discuss
                   personnel matters at a Board meeting open session.” Id.

       Mr. Pollak: “This is not a personnel matter. . . . [H]e is sitting back here making
                   a comment, I’m rebutting his comment.” Id. “So, you’re not going
                   to let me finish?” Id.

       The Chair: “No I’m not because it’s a personnel matter.” Id.

       Mr. Pollak: “So, you’re going to violate my 1st and 14th Amendment, right?”
                   Id. at 33 ¶ 17.

       The Chair: “If you see it that way.” Id. “The law states you can not speak about
                   personnel. So you have a choice, you can either . . . .” Id. ¶ 18.

       Mr. Pollak: “You have a piece of paper you typed above a section in which I
                   signed up to speak . . . . [T]here was nothing in the Constitution that
                   says you can prevent me from speaking my opinion or having free
                   speech.” Id. ¶ 19.

       The Chair: “Is there someone who can escort him out of the building if he’s not
                   going to do it on his own?” Id. ¶ 20.

       Mr. Pollak: “[Y]ou’re not going to let me finish my comment, It’s a public
                   comment?” Id. ¶ 21.

       The Chair: “[Y]ou’re speaking about Mr. Stults, that’s all there is to be said.
                   You have a choice.” Id.

       Mr. Pollak: “He represented himself and this Board . . . last month, I have a
                   right.” Id. ¶ 22.

       The Chair: “Once again you can talk on something else or leave the meeting.
                   We are not talking about Mr. Stults.” Id.

       Mr. Pollak then asked the Chair which policy prevented him from speaking.

 Id. at 34 ¶¶ 23-24. Superintendent Stults replied that speech about personnel matters was


                                             8
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022        Page: 9



 prohibited. Id. ¶ 26. When the Chair told Mr. Pollak that his time was up, he objected,

 claiming he had been “interrupted.” Id. at 35 ¶ 35. The Board then voted for a recess and

 contacted the police to remove Mr. Pollak. Id. at 35-36 ¶¶ 36-37. Mr. Pollak eventually

 left with police officers. Id. at 36 ¶ 38.

        In support of its opposition brief, the Board provided emails that Mr. Pollak had

 sent to the Board before the February meeting seeking the trustees’ and the

 Superintendent’s resignation. Suppl. App. at 51-53, 54-55, 62-64. Superintendent Stults

 also provided a declaration to the district court detailing Mr. Pollak’s opposition to a

 COVID 19 face-covering requirement that the Board had implemented in August 2021.

 Id. at 33-47.

    Parties’ Arguments

        Mr. Pollak’s brief in support of a preliminary injunction first argued he was likely

 to succeed on the merits of his First Amendment claim. He “concede[d]” that the Board

 meeting was a “limited public forum or nonpublic forum” and that the Board could

 impose restrictions that were “reasonable and viewpoint-neutral.” Id. at 51 (quotations

 omitted). But he asserted that the Board’s “policy against discussion of personnel matters

 is unconstitutional on its face, and the[] enforcement of it is nothing but a cloak for

 viewpoint discrimination.” Id. at 56. Mr. Pollak argued the Board engaged in viewpoint-

 based discrimination because the Chair said “favorable comments about school

 employees [were] welcome, while unfavorable speech was a banned ‘personnel matter.’”

 Id. at 54-55.



                                               9
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022     Page: 10



         Mr. Pollak next argued that (1) irreparable harm should be “presumed” because he

  had shown a likelihood of success on the merits, id. at 56-57; (2) the balance of harms

  “automatically favor[ed]” him, id. at 57; and (3) the public interest “must favor” him

  because “it’s always in the public interest to prevent the violation of a party’s

  constitutional rights,” id. at 57-58 (quotations omitted). He requested that the district

  court order the Board to eliminate the Policy’s ban on: (1) discussion of personnel

  matters during public comment, (2) speech based on gossip, (3) defamatory remarks, and

  (4) abusive or offensive language. Id. at 59.

         In response, the Board asserted that the personnel-matter restriction is reasonable

  because it “protects school district employees from having personal or confidential

  information about their employment discussed in public.” Id. at 26-27. The Board also

  argued that the restriction “prevents issues pertaining to the evaluation of the

  performance of school district employees from being addressed in public.” Id. at 27. It

  explained that the Policy allows employment issues “to be addressed under other

  established school district policies.” Id.

         The Board also argued the restriction is viewpoint neutral because it “simply

  removes issues pertaining to personnel, whether they are positive or negative, as a topic

  that may be discussed.” Id. The Board noted that executive sessions provide an

  alternative channel for a member of the public to raise a personnel matter, and that “[t]his

  portion of the policy gives the public an opportunity to make the board aware of

  important issues, and at the same time protects confidential information about employees

  from public disclosure.” Id.

                                               10
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022      Page: 11



         Finally, the Board argued that the Policy’s ban on offensive language is

  “necessary to ensure that school board meetings can be conducted in an orderly, efficient

  and dignified matter.” Id. at 30. It explained that the purpose of the restriction is to

  prevent “conduct that is detrimental to the purpose of the board meeting.” Id.

                                   E. District Court’s Order

         The district court denied Mr. Pollak’s motion for a preliminary injunction because

  he had not shown a likelihood of success on the merits of his First Amendment claim. It

  did not evaluate the other factors required to grant a preliminary injunction.

         The court began by identifying the nature of Mr. Pollak’s First Amendment

  challenge. It explained that Mr. Pollak “argue[d] that the policy’s personnel and

  offensive language restrictions amount[ed] to viewpoint-based discrimination, because

  the chair said, you’re not allowed to talk about personnel unless its favorable things, we

  always like to hear those.” App. at 119 (quotations omitted). The court further noted that

  Mr. Pollak requested removal of “the policy restrictions,” thus, “the subject of his

  injunction [request did] not relate to verbal instruction at one meeting.” Id. It also said

  “[t]here [was] no evidence or allegation here that the Board stopped [Mr. Pollak] because

  he was speaking negatively about personnel matters.” Id. The district court therefore

  interpreted Mr. Pollak’s First Amendment claim as raising a facial challenge to the

  Policy.

         The court proceeded to evaluate whether Mr. Pollak had shown he was likely to

  succeed on the merits of his claim. It noted the parties’ agreement that the Board meeting



                                               11
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022      Page: 12



  was a nonpublic or limited public forum and therefore the Policy’s restrictions had to be

  viewpoint neutral and reasonable to satisfy the First Amendment. Id. at 121-22.

         The court determined the personnel-matter restriction is viewpoint neutral because

  it “restricts the discussion of all personnel matters.” Id. at 122. It rejected Mr. Pollak’s

  argument that, because the Chair suggested that favorable comments about personnel

  were allowed, the Policy was viewpoint-based. Id. at 119. The court explained that

  “without a showing that individuals were in fact permitted to discuss favorable personnel

  matters,” the Chair’s remarks were “not enough to transform a facially viewpoint-neutral

  restriction into a viewpoint-based restriction.” Id.

         The court next concluded that the Policy’s personnel-matter restriction is

  reasonable “given the school district’s interest in keeping personnel matters from being

  discussed during public comment.” Id. at 122. It noted the Board’s arguments that the

  restriction prevented public discussion of district employees’ confidential or personal

  information, as well as issues pertaining to their performance evaluations. Id. The court

  recognized that the Board’s private executive sessions provide an alternative forum to

  discuss personnel issues. Id. at 123.

         Finally, the court determined that the Policy’s prohibition against “participat[ing]

  in gossip, mak[ing] defamatory remarks, [or] us[ing] abusive or vulgar language” is

  viewpoint neutral and reasonable “to maintain civility and order.” Id. at 123.

                                       II. DISCUSSION

         On appeal, Mr. Pollak argues that the district court erred in denying his motion for

  a preliminary injunction. He contends the district court (A) misapplied preliminary

                                               12
Appellate Case: 22-8017       Document: 010110789008         Date Filed: 12/27/2022       Page: 13



  injunction standards and (B) erred in concluding he was unlikely to succeed with his

  challenges to the Policy.

         We review the district court’s denial of a preliminary injunction for abuse of

  discretion. See Benisek, 138 S. Ct. at 1943, 1945. “A district court’s decision crosses the

  abuse-of-discretion line if it rests on an erroneous legal conclusion or lacks a rational

  basis in the record.” Courthouse News Serv. v. N.M. Admin. Off. of Cts., 53 F.4th 1245,

  1254 (10th Cir. 2022) (quotations omitted). “[W]e thus examine the court’s factual

  findings for clear error and its legal conclusions de novo.” Id. at 1255 (quotations

  omitted).

         We hold that the district court did not abuse its discretion.3

              A. Mr. Pollak’s Challenges to the District Court’s Application of
                             Preliminary Injunction Standards

         Mr. Pollak asserts that the district court misapplied the test for preliminary

  injunctions by improperly allocating the burden of showing likelihood of success and

  imposing a heightened standard on him. We disagree.

         First, Mr. Pollak argues the district court improperly placed the burden on him,

  rather than the Board. See Aplt. Br. at 8-9. As previously noted, the Board had the

  burden to establish the Policy’s constitutionality, and if it failed to do so, Mr. Pollak

  would have shown a likelihood of success on the merits of his First Amendment claim.


         3
            We note that the Board has not moved, and therefore the district court has not
  decided, to dismiss this action under Federal Rule of Civil Procedure 12(b)(6) for failure
  to state a claim or to grant summary judgment under Rule 56, so we remand to the district
  court for further proceedings.

                                                13
Appellate Case: 22-8017     Document: 010110789008         Date Filed: 12/27/2022      Page: 14



  See Gonzales, 546 U.S. at 429; Awad, 670 F.3d at 1129. But the court evaluated the

  Board’s arguments and concluded the Board showed the Policy is constitutional. See

  App. at 122; see also id. at 76-79. The court thus correctly required the Board to

  establish the Policy’s constitutionality before concluding that Mr. Pollak had not shown a

  likelihood of success on the merits.

         Second, Mr. Pollak argues the district court applied a heightened standard to his

  request for a preliminary injunction. According to Mr. Pollak, the district court erred by

  (a) saying that a preliminary injunction “is an extraordinary and drastic remedy” and

  (b) “impl[ying] . . . he would have to make a heightened showing on all four factors.”

  Aplt. Br. at 11-12. The court did not err. Our case law establishes that a preliminary

  injunction is an extraordinary remedy. See Harmon, 981 F.3d at 1146. And the court did

  not require Mr. Pollak to make a heightened showing. It quoted our precedent identifying

  the four elements required to grant a preliminary injunction and that certain disfavored

  injunctions require the movant to make a heightened showing. App. at 118 (quoting

  RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208, 1209 (10th Cir. 2009)). But the court

  never said that Mr. Pollak sought a disfavored injunction nor did it apply a heightened

  standard.

         The district court thus did not improperly allocate the burdens or apply a

  heightened standard, so Mr. Pollak’s arguments fail.

               B. Mr. Pollak’s Facial Challenges to the School Board Policy

         Mr. Pollak challenges the Policy’s (1) restriction against discussion of personnel

  matters and (2) ban on the use of abusive language.

                                              14
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022      Page: 15



     Personnel-Matter Restriction

         The parties agree that the Board Meeting was a limited public forum, see Aplt. Br.

  at 14-15; Aplee. Br. at 21, where restrictions on speech are constitutional if they are

  viewpoint neutral and reasonable, see Martinez, 561 U.S. at 685. The personnel-matter

  restriction satisfies both requirements.

         In his brief, Mr. Pollak summarizes his argument: “The district court erred as a

  matter of law when it held that the portion of Policy BEDH that proscribes speech on

  personnel matters at school board meetings was reasonable and viewpoint neutral.” Aplt.

  Br. at 8. Mr. Pollak asserts that “the policy on its face was unconstitutional.” Id. at 14;

  see also id. at 21 (“Defendants bear the burden of proving their policies – written and ad

  hoc – to be constitutional.”); id. at 21-22 (“The[] policy against discussion of personnel

  matters is unconstitutional on its face . . . .”); id. at 23 (“The restrictions of Policy BEDH

  (facially or as orally modified) are not reasonable.”). Mr. Pollak thus challenges the

  Policy’s personnel-matter restriction on its face.

         a. Viewpoint neutral

         The personnel-matter restriction is viewpoint neutral. The Policy says:

  “Personnel matters are not appropriate topics to be discussed at regular board meetings.”

  App. at 26. It thus prohibits the discussion of a subject—personnel matters—but does not

  draw a distinction based on viewpoint.

         Mr. Pollak asserts that we should not only evaluate the Policy as written but

  should also consider the Chair’s remark that favorable personnel speech was allowed.

  See Aplt. Br. at 14. He says: “Policy BEDH, as modified by the [Chair’s comment that

                                                15
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022      Page: 16



  favorable speech about personnel was allowed], discriminated against speech on the basis

  of viewpoint. Construed that way, it made no difference if favorable comments about

  personnel were actually allowed to be made, because the policy on its face was

  unconstitutional.” Id.; see also id. at 25 (“[The Policy] was not viewpoint neutral, . . . as

  it was modified orally by the Chair to invite favorable personnel comments.”). He thus

  argues that the Chair’s remark modified the written Policy and made it a viewpoint-based

  restriction on its face. His argument fails.

         The Chair had no authority to modify Board policies on her own, so her comment

  did not reflect state Board policy. Mr. Pollak asserts that the Chair’s comment amounted

  to Board policy because it was “an official statement of a[] final policy maker.” Id. at 13.

  He points to the Board’s “admi[ssion] that official action of the Board of Trustees

  constitutes final decision making and/or policy making authority.” App. at 19 ¶ 18. But

  the Chair’s comment was not Board action. Mr. Pollak fails to identify any authority

  showing that the Chair could unilaterally modify Board policy.4 Indeed, Mr. Pollak

  seems to concede this point, stating “the technicalities for amending Board Policy” are

  irrelevant and all that matters is how “the public would take the chair’s statement.” Aplt.

  Reply Br. at 2.




         4
           The Board asserts that a majority of the Board must approve amending a policy,
  citing a Wyoming statute and a Board policy. See Aplee. Br. at 26 (citing Wyo. Stat.
  § 21-3-110(a), Board Policy BGA). The statute does not address amendments to Board
  policies and the policy is not in the record.

                                                 16
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022       Page: 17



         Because Mr. Pollak has not demonstrated that the Chair could unilaterally modify

  the Policy, we evaluate the Policy as written to address Mr. Pollak’s facial challenge. As

  discussed, the text of the Policy is viewpoint neutral because it forbids discussion of all

  personnel matters, regardless of the speakers’ perspective. Mr. Pollak’s facial challenge

  to the personnel matters restriction thus fails.

         b. Reasonable

         The Policy is reasonable in light of the purpose of Board meetings. The Policy

  states that “Board meetings are conducted for the purpose of carrying out the official

  business of the school district.” App. at 25. Nonetheless, it “provide[s] time at all

  meetings for citizens to” make “objective comments on school operations and programs.”

  Id. In light of this purpose, the Policy reasonably prevents discussion of personnel

  matters during the public comment period. As the Board notes, permitting discussion of

  personnel matters could result in public disclosure of employees’ personal information or

  issues related to their performance evaluations. Aplee. Br. at 22.

         Other circuits have upheld as reasonable school boards’ prohibition of discussing

  personnel matters at board meetings. See Fairchild v. Liberty Indep. Sch. Dist., 597 F.3d

  747, 760 (5th Cir. 2010) (upholding policy prohibiting public comment on personnel

  matter as reasonable to protect student and teacher privacy and avoid public shaming);

  Cipolla-Dennis v. Cnty. of Tompkins, No. 21-712, 2022 WL 1237960, at *2 n.2 (2d Cir.




                                                17
Appellate Case: 22-8017       Document: 010110789008         Date Filed: 12/27/2022      Page: 18



  2022) (prohibiting discussion of personnel matters reasonably related to interest in

  limiting matters addressed during public comment period) (unpublished).5

         Further, in determining whether a restriction is reasonable, the Supreme Court has

  instructed that viewpoint-neutral restrictions are “more creditworthy” if there are other

  avenues available for speech. Martinez, 561 U.S. at 690. Here, the Policy permits

  meeting attendees to discuss personnel matters during the Board’s executive sessions, an

  option that was offered to Mr. Pollak. App. at 26, 33 ¶ 22.

         Mr. Pollak relies on Mesa v. White, 197 F.3d 1041 (10th Cir. 2019). There, Mr.

  Mesa asked to speak at a county commission meeting. Id. at 1043. The commissioners

  denied the request, concluding the subject he wished to discuss could concern personnel

  or litigation, topics for closed meetings under the New Mexico Open Meetings Act (the

  “Act”). Id. The district court granted summary judgment, holding the meeting was a

  designated public forum subject to heightened scrutiny and that the denial of the request

  was content-neutral and a permissible time, place, and manner restriction. Id. at 1044.

  We reversed. Id. at 1048.

         This court rejected the defendants’ position that the exceptions in the Act for

  personnel and litigation were enough to show the restriction on Mr. Mesa served a

  significant government interest. See id. at 1046-47. The panel said “[t]he commissioners

  may well have an interest in discussing among themselves sensitive personnel or

  litigation matters, and the exceptions allow them to do that in certain situations,” but “[i]t


         5
             Cited for persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1(A).


                                                18
Appellate Case: 22-8017       Document: 010110789008           Date Filed: 12/27/2022         Page: 19



  is difficult to see, however, how that interest translates into a significant interest in

  restricting the public’s ability to present its views on personnel or litigation matters at a

  public meeting.” Id. at 1046.

         This case is distinguishable from Mesa. First, Mesa concerned a restriction on

  speech in a designated public forum, and the test was whether the restriction served a

  significant government interest. Here, by contrast, the Board meeting was a limited

  public forum, and the test is whether the personnel-matter restriction is reasonable.

  See Shero, 510 F.3d at 1202 (“Any government restriction on speech in a limited public

  forum must only be reasonable in light of the purpose served by the forum and be

  viewpoint neutral.”). Second, in Mesa, the defendants pointed only to the personnel and

  litigation exceptions in the Act without showing how the restriction on Mr. Mesa would

  serve a government interest. Here, the Board has explained that the personnel-matter

  restriction protects personal and performance evaluation information, thereby

  establishing the reasonableness of the Policy’s personnel-matter restriction.6


         6
           Mr. Pollak also cites out-of-circuit district court decisions that are inapposite. In
  Gault v. City of Battle Creek, 73 F. Supp. 2d 811 (W.D. Mich. 1999), the plaintiffs
  alleged the defendants violated their First Amendment rights by stopping their speech
  during city commission meetings. Id. at 812. The district court granted a preliminary
  injunction because the defendants had not shown the restrictions were narrowly drawn to
  advance a compelling state interest. Id. at 814. Gault differs from this case because it
  applied a higher standard of First Amendment scrutiny and here the Board met its lesser
  burden to show the Policy is reasonable. Id.

         In Leventhal v. Vista Unified School District, 973 F. Supp. 951 (S.D. Cal. 1997),
  the court evaluated the plaintiffs’ claim that a school district bylaw restricting
  “complaints or charges against District employees at open Board meetings” violated the
  First Amendment. Id. at 956 (quotations omitted). The court determined the bylaw
  unconstitutionally discriminated based on viewpoint because it allowed neutral views but
                                                 19
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022        Page: 20



         In sum, the Policy’s personnel-matter restriction is reasonable in light of the

  purpose served by the Board meetings.

         c. Waived arguments

         In his brief, Mr. Pollak hints at other arguments, but they are not clearly stated or

  adequately developed. They are therefore waived.

         Mr. Pollak asserts that the Board’s “enforcement of [the Policy] is nothing but a

  cloak for viewpoint discrimination.” Aplt. Br. at 22. He does not elaborate. In district

  court, he based this argument on the Board Chair’s offhand remark about favorable

  personnel comments. On appeal, however, he “never explain[s] or support[s]” the

  “cloak” sentence and not once states that he is making an “as-applied” argument. United

  States v. Munoz, 812 F.3d 809, 821 n.12 (10th Cir. 2016). Instead, he asserts “the policy

  on its face [i]s unconstitutional.” Aplt. Br. at 14; see id. at 21-22. He thus has “waived

  [this viewpoint challenge] by failing to develop” it. Id.; see Kellogg v. Watts Guerra

  LLP, 41 F.4th 1246, 1262 (10th Cir. 2022) (appellant waived argument because a

  “one-sentence contention doesn’t adequately present an argument”).7




  prohibited negative views. Id. at 960-61. But here, as discussed, the personnel-matter
  restriction itself is viewpoint neutral.
         7
          Apart from waiver, this argument would likely fail based on the record. Mr.
  Pollak never argues that the Board enforced the Policy against him based on his desire to
  express a positive or negative viewpoint about personnel. Nor does he assert that the
  Board permitted other speakers to express certain viewpoints about personnel but
  prevented him from doing so.

        Instead, Mr. Pollak has maintained that the Board stopped him because he
  attempted to speak about a personnel matter, without his having indicated any viewpoint.
                                               20
Appellate Case: 22-8017      Document: 010110789008           Date Filed: 12/27/2022      Page: 21



         Mr. Pollak’s “cloak” assertion also may suggest the Board used the personnel-

  matter restriction as pretext to stop otherwise protected speech. He later says “[i]t . . .

  bears mentioning that” the Policy “was applied to him pretextually because he simply

  mentioned the name of the Superintendent.” Aplt. Br. at 31. Whatever potential this

  argument may have, Mr. Pollak fails to explain or support it and thus has waived it

  through inadequate briefing. GeoMetWatch Corp. v. Behunin, 38 F.4th 1183, 1213

  (10th Cir. 2022) (“We routinely have declined to consider arguments that are not raised,

  or are inadequately presented, in an appellant’s opening brief.” (quotations and

  alterations omitted)); Bimbo Bakeries USA, Inc. v. Sycamore, 29 F.4th 630, 640 n.3

  (10th Cir. 2022) (appellant waived argument by raising it “[i]n one sentence in its

  opening brief” and failing to cite or apply the legal framework); Thomas v. Gibson,

  218 F.3d 1213, 1224 n.9 (10th Cir. 2000) (finding waiver where appellant made “three-

  sentence argument” and “fail[ed] to cite” or apply “the controlling framework”). Indeed,

  at oral argument Mr. Pollak “admit[ted] the [pretext] point is not clearly delineated.”

  Oral Arg. at 28:40-29:09.8




  Aplt. Br. at 4; App. at 9 ¶ 14 (alleging the Chair “seized on the mention of Stults’ name
  as making a comment on a personnel matter” to stop Mr. Pollak’s speech).
         8
           The dissent concludes that Mr. Pollak did not waive a pretext argument. See
  Dissent at 1-2. It cites a footnote where Mr. Pollak says “he was not speaking about a
  personnel matter at all.” Aplt. Br. at 14 n.6. But, as with the sentences discussed above,
  he also does not explain or support this one. The dissent also quotes Mr. Pollak’s
  assertion that “[t]he last time [he] spoke out, he was hit with a pretextual enforcement of
  the rule against speaking against school personnel when was not even planning on talking
  about personnel.” Dissent at 2 (quoting Aplt. Br. at 2-3). But Mr. Pollak makes this
                                                21
Appellate Case: 22-8017      Document: 010110789008           Date Filed: 12/27/2022      Page: 22



         Mr. Pollak also has waived any pretext argument by failing to adequately present

  one to the district court and not arguing plain error on appeal. See Rocky Mountain

  Peace & Just. Ctr. v. U.S. Fish & Wildlife Serv., 40 F.4th 1133, 1158 (10th Cir. 2022)

  (“[W]e may not reverse the district court’s judgment in this case based on theories coined

  for the first time only on appeal unless [the appellant] makes a showing of plain error—

  something [it] has not even attempted.” (quotations omitted)). His preliminary injunction

  brief before the district court raised a facial challenge to the personnel-matter restriction.

  See App. at 55 (personnel-matter restriction not constitutional just because it allowed

  discussion of personnel matters in closed sessions); id. at 59 (“The board should be

  ordered to remove [the personnel-matter] restriction[] from [the] Policy.”). The word

  “pretext” never appeared in his brief. The district court reasonably understood Mr.

  Pollak to be raising a facial challenge. See App. at 119-123.

         At the district court’s hearing on the preliminary injunction motion, Mr. Pollak

  asserted the Policy “was used in a pretextual manner” because he “wasn’t planning on

  discussing a personnel issue.” App. at 86. But “[t]o preserve an issue for appeal, a party

  must alert the district court to the issue and seek a ruling—a party does not preserve an

  issue merely . . . by making a fleeting contention before the district court.”

  GeoMetWatch, 38 F.4th at 1206 (quotations and alterations omitted). And “we do not

  address arguments raised in the District Court in a perfunctory and underdeveloped




  assertion in challenging the offensive-language restriction, not the personnel-matter
  restriction. See Aplt. Br. at 2-3.

                                                22
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022     Page: 23



  manner.” Id. (quotations and alterations omitted). As noted, neither did the district court.

  Beyond the “fleeting contention,” Mr. Pollak did not develop a pretext argument. Id. He

  has thus waived any pretext theory by failing to adequately present it to the district court

  and failing to argue plain error on appeal.

         Even if we overlook Mr. Pollak’s waiver, his pretext argument would likely fail

  based on the record and therefore not support a preliminary injunction. The dissent says

  that “Mr. Pollak was shut down for merely stating the school superintendent’s name.”

  Dissent at 1. But context here matters. Mr. Pollak and his wife together sent emails to

  the Superintendent and the Board in advance of the meeting calling for their immediate

  resignations and demanding an end to the COVID 19 mask mandate, Suppl. App.

  at 51-64. And in his declaration, Mr. Pollak indicated he would have called for the Board

  members’ resignation at the meeting if they refused to implement certain policies. See

  App. at 37-38 ¶ 42. This explains the Chair’s invocation of the personnel-matter

  restriction and shows that doing so was bona fide, reasonable, and not pretextual.

         Also, in his declaration, Mr. Pollak admitted the Chair told him that he “ha[d] a

  choice,” Id. at 33 ¶¶ 18, 21, could “talk on something else,” id. ¶ 22, and further that

  Superintendent Stults said he was “certainly welcome” “to speak about . . . another

  matter,” id. at 34 ¶ 26. The dissent points to Mr. Pollak’s assertion that “[he] no longer

  had a right to speak.” Id. at 32 ¶ 14; see also Dissent at 1. But Mr. Pollak’s declaration

  shows the Board repeatedly indicated Mr. Pollak could speak on a non-personnel matter.9


         9
            Mr. Pollak has not challenged the Board’s restriction on speaking about matters
  in litigation. See App. at 31 ¶ 5, 39. In his declaration, he first said that he “was not
                                                23
Appellate Case: 22-8017      Document: 010110789008           Date Filed: 12/27/2022    Page: 24



         Mr. Pollak has thus waived any as-applied or pretext arguments, and those

  arguments would likely fail based on the record.10

                                         *   *        *   *

         We agree with the district court that the Board has shown the personnel-matter

  restriction is viewpoint neutral and reasonable. The court thus did not abuse its discretion

  in concluding that Mr. Pollak had not shown a substantial likelihood of success on the

  merits of this claim. We do not reach the other preliminary injunction factors. See Nova

  Health Sys. v. Edmondson, 460 F.3d 1295, 1299 (10th Cir. 2006) (affirming denial of

  preliminary injunction because plaintiff failed to show likelihood of success on the merits

  and not reaching other factors).




  intending” to speak on such matters, id. at 31 ¶ 6, but at the end of his declaration he
  seemed to indicate that he was, id. at 36-38 ¶¶ 41-42.
         10
            We review only whether the district court abused its discretion in denying Mr.
  Pollak’s request for a preliminary injunction. Mr. Pollak has a heavier burden to secure
  this “extraordinary remedy,” Benisek, 138 S. Ct. at 1943, than to avoid dismissal of this
  suit. See New Hope Fam. Servs., Inc. v. Poole, 966 F.3d 145, 165 (2d Cir. 2020) (there is
  a “heavier burden” for a plaintiff to secure a preliminary injunction than to “plead[] the
  plausible claim necessary to avoid dismissal”); compare Dine Citizens Against Ruining
  Our Env’t v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016) (“[T]o receive a preliminary
  injunction, the plaintiff must establish . . . a substantial likelihood of prevailing on the
  merits” and the plaintiff’s “right to relief must be clear and unequivocal.” (quotations
  omitted), with Sinclair Wyo. Ref. Co. v. A & B Builders, Ltd., 989 F.3d 747, 765
  (10th Cir. 2021) (in reviewing a Rule 12(b)(6) dismissal de novo, “[w]e accept all well-
  pleaded factual allegations in the complaint as true” and “view them in the light most
  favorable to the nonmoving party”) (quotations and alterations omitted). We express no
  view on whether Mr. Pollak may pursue viewpoint or pretext arguments after this case
  returns to the district court.

                                                 24
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022       Page: 25



     Abusive-Language Restriction

         Mr. Pollak also challenges the Policy’s restriction against “abusive” language.

  Aplt. Br. at 33-34.11 He lacks standing to challenge this provision.

         To establish Article III standing, Mr. Pollak must show he “(1) suffered an injury

  in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that

  is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,

  578 U.S. 330, 338 (2016) (quotations omitted).

         Mr. Pollak has not established an injury in fact. To satisfy this requirement, “a

  plaintiff must show that he or she suffered an invasion of a legally protected interest that

  is concrete and particularized and actual or imminent, not conjectural or hypothetical.”

  Id. at 339 (quotations omitted). Mr. Pollak did not allege any injury that he suffered due

  to this restriction. The Board did not invoke it when it asked Mr. Pollak to leave, and Mr.

  Pollak did not use abusive language at the meeting or suggest he was going to use it.

  Although we explained in Initiative & Referendum Institute v. Walker, 450 F.3d 1082

  (10th Cir. 2006), that “a chilling effect on the exercise of a plaintiff’s First Amendment

  rights may amount to a judicially cognizable injury in fact,” Mr. Pollak has not satisfied

  Walker’s relaxed First Amendment standing requirements. Id. at 1088-89. Mr. Pollak

  did not allege that he engaged or hopes to engage in abusive speech or that he does not

  intend to engage in abusive speech because of a credible threat of enforcement. See Peck



         11
           Mr. Pollak refers to this as the “offensive language” restriction, but the Policy
  does not prohibit “offensive” language. Aplt. Br. at 33; see also App. at 26.

                                                25
Appellate Case: 22-8017     Document: 010110789008             Date Filed: 12/27/2022     Page: 26



  v. McCann, 43 F.4th 1116, 1129-30 (10th Cir. 2022) (discussing Walker, 450 F.3d

  at 1129-30). He therefore lacks standing.

                                        *     *        *   *

         In sum, we conclude that (1) the Board has shown the Policy’s personnel-matter

  restriction is viewpoint neutral and reasonable and (2) Mr. Pollak lacks standing to

  challenge the abusive-language restriction. The district court thus did not abuse its

  discretion by denying Mr. Pollak’s request for a preliminary injunction because he has

  not shown a substantial likelihood of success on the merits.

                                     III. CONCLUSION

         We affirm the district court’s denial of Mr. Pollak’s request for a preliminary

  injunction.


                                                   Entered for the Court


                                                   Scott M. Matheson, Jr.
                                                   Circuit Judge




                                                  26
Appellate Case: 22-8017      Document: 010110789008           Date Filed: 12/27/2022      Page: 27



  No. 22-8017, Harry Pollak v. Susan Wilson, et al.
  KELLY, Circuit Judge, dissenting.
         The district court missed the real issue. Mr. Pollak was shut down at the

  February 7, 2022 school board meeting for merely stating the school superintendent’s

  name. As Mr. Pollak has repeatedly urged in the district court and now on appeal, he was

  not attempting to discuss a personnel matter. No one disputes that the school board may

  impose content restrictions in a limited public forum that are reasonable and viewpoint

  neutral. But to the extent that the mere mention of an administrator’s name is deemed

  “personnel” and barred under the policy, the policy is overbroad. To the extent that the

  policy was otherwise invoked to prohibit Mr. Pollak from speaking, Mr. Pollak has made

  a strong case that its application was pretextual.

         This court concludes that Mr. Pollak has waived the argument by not making an

  “as applied” challenge or adequately arguing that application of the policy was

  pretextual. I disagree. This court has noted the inherent fluidity between facial and

  as-applied requests for relief, acknowledging that claims may contain characteristics of

  each. See United States v. Sup. Ct. of N.M., 839 F.3d 888, 908 (10th Cir. 2016); see also

  Citizens United v. Fed. Elections Comm’n, 558 U.S. 310, 331 (2010) (“[T]he distinction

  between facial and as-applied challenges is not so well defined that it has some automatic

  effect or . . . must always control the pleadings and disposition in every case . . . . ”). At

  the meeting, Mr. Pollak told the board that he was not attempting to discuss a personnel

  matter and he has maintained this throughout the litigation. Aplt. App. 32, ¶¶ 14, 42–43;

  Aplt. Br. at 4–5. And the evidence suggests that the board adhered to the view that the
Appellate Case: 22-8017      Document: 010110789008          Date Filed: 12/27/2022      Page: 28



  mere mention of an administrator’s name violated the policy. Aplt. App. 35, ¶ 32. In his

  brief before the district court, Mr. Pollak reminded the district court of what occurred and

  cited authority which holds that a content neutral policy cannot be applied in a viewpoint

  discriminatory manner. Aplt. App. 42–43, 45, 52–53. At the preliminary injunction

  hearing, Mr. Pollak argued that the policy was being applied pretextually:


         The code that the board uses . . . was used in a pretextual manner against
         my client, who wasn’t planning on discussing a personnel issue. But as
         soon as he entered — as soon as he uttered the person’s name, that was
         used to shut down his speech. We think this, as applies to him, was
         unconstitutional under the First Amendment.

  Aplt. App. 86; see also id. 93. And the school board’s counsel conceded that if Mr.

  Pollak’s speech did not pertain to personnel, he could have presented it that night, or at

  the next Board meeting. Aplt. App. 103–04; see also Aplee. App. 65. Though the court

  finds otherwise, I believe that statements in Mr. Pollak’s brief make it clear that he has

  consistently maintained that the personnel policy could not be invoked at the mere

  mention of a school employee’s name. Aplt. Br. 14 at n.6, 21–22, 31; Aplt. Reply Br.

  at 2–3 (“The last time appellant spoke out, he was hit with a pretextual enforcement of

  the rule against speaking against school personnel when was not even planning on talking

  about personnel.”).

         Though the court finds that this issue is waived, it also indicates that it would

  likely fail. In so finding, the court recounts the fact that Mr. Pollak was told that he could

  talk about something else, his planned comments pertained to topics that the Board would

  not entertain, and he had emailed the Superintendent and Board previously seeking their


                                                2
Appellate Case: 22-8017     Document: 010110789008         Date Filed: 12/27/2022      Page: 29



  resignations and an end to mask mandates. From this, the court concludes that “this

  explains the Chair’s invocation of the personnel-matter restriction and shows that doing

  so was bona fide, reasonable, and not pretextual.” I draw the exact opposite conclusion.

  The fact that Mr. Pollak was told that he could talk about something else is belied by the

  fact that he wasn’t allowed given the Chair’s invocation of the ban on personnel

  discussions. Aplt. App. 32, ¶ 14. When Mr. Pollak offered not to mention Mr. Stults’s

  name, he was told that his time was up. Id. 35, ¶ 35. And the fact that the Pollaks had

  complained to the Board before about personnel matters and the mask mandate in

  communications (the latest of which was a month before the meeting), does not eliminate

  the stated basis for the Chair’s actions. And while the Chair may have limited his

  comments on the basis of other policies, i.e., ongoing litigation, mask mandates, the

  constitutionality of the district’s procedures, that simply is not what happened.1 From

  these facts, it is reasonable to conclude that the Board “simply seized on the personnel

  policy as an excuse for ejecting Plaintiff.” MacQuigg v. Albuquerque Pub. Schs. Bd. of

  Ed., No. 12-1137 MCA/KBM, 2015 WL 13659218, at *4 (D.N.M. Apr. 6, 2015).

         Finally, even if Mr. Pollak had other avenues of communicating with the

  Superintendent and the Board, the possibility of alternative channels of communication

  alone cannot eliminate his rights in this limited public forum. See Gresham v. Peterson,

  225 F.3d 899, 906–07 (7th Cir. 2000) (discussing that in the public forum context, an


  1
    Indeed, Superintendent Stults would later invite Mr. Pollak to present his information at
  the Board meeting scheduled for April 11, 2022. Aplee. App. 65. Nothing suggests,
  however, that the Board would change its views concerning how it applied the personnel
  matters policy.
                                               3
Appellate Case: 22-8017     Document: 010110789008         Date Filed: 12/27/2022     Page: 30



  adequate alternative does not vitiate a First Amendment claim where the alternative does

  not allow the speaker to reach the targeted audience); Cornelius v. NAACP Legal Def.

  and Educ. Fund, Inc., 473 U.S. 788, 809 (1985) (“The reasonableness of the . . .

  restriction of access to a nonpublic forum must be assessed in the light of the purpose of

  the forum and all the surrounding circumstances.”). Stated another way, having created

  the limited public forum, the Defendants are not then free to apply a policy to bar Mr.

  Pollak merely because he mentions the name of a school administrator.




                                               4